DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willey (US 2012/0086488).
Regarding claim 1, Willey’s figure 4 shows an apparatus comprising an input receiver circuit comprising a differential pair circuit (210, 240) configured to provide a differential signal (OUT, OUTF), wherein the differential pair circuit comprises an input side (201) configured to receive a first input signal (In) from a first data signal line and a reference side (240) configured to receive a reference signal (Vdty) from a reference input; and a compensation circuit (214) comprising a second data signal (InF) from a second signal line, wherein a current on the reference side is based, at least in part, on the second data signal as called for in claim 1.
Regarding claim 4, the effective width of the third transistor (214) is programmable (see paragraph 0024).
Claim(s) 1, 5-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US 2011/0128768).
Regarding claim 1,Shimizu’s figure 3 shows an apparatus comprising an input receiver circuit comprising a differential pair circuit (T1, T2) configured to provide a differential signal (rout, routb), wherein the differential pair circuit comprises an input side (T1) configured to receive a first input signal (Di) from a first data signal line and a reference side (T2) configured to receive a reference signal (Vref) from a reference input; and a compensation circuit (28) comprising a second data signal (Dout) from a second signal line, wherein a current on the reference side is based, at least in part, on the second data signal as called for in claim 1.
Regarding claim 5, shimizu’s figure 3 shows the compensation circuit comprises a coupling circuit (28) configured to couple the input side of the differential pair circuit to the reference side of the differential pair circuit.
Regarding claim 6, Shimizu’s figure 3 shows the compensation (28) comprises a resistance (variable current A inherently comprises a resistance).
Regarding claim 7, Shimizu’s figure 3 shows the resistance (variable current A) is programmable.
Regarding claim 8, Shimizu’s figure 3 shows the compensation (28) comprises a capacitance (variable current A inherently comprises a capacitance).
Regarding claim 9, Shimizu’s figure 3 shows the capacitance (variable current A) is programmable.
Regarding claim 10, Shimizu’s figure 3 shows An apparatus comprising: a first transistor (T4) configured to receive a first input signal (Qpre1) from a first signal line, the first transistor coupled in parallel with a reference side of a differential pair (T2); a second transistor (T5) configured to receive a second input signal from (Dout) a second signal line, the second transistor coupled in parallel with the reference side of the differential pair; a first coupling circuit (A2) configured to receive the first input signal via the transistor T4 ; and a second coupling circuit (A3) configured to receive the second input signal via the transistor T5.
Regarding claim 11, Shimizu’s figure 3 show further comprising the differential pair, wherein the differential pair (T1, T2) further comprises an input side (T1) configured to receive a third signal (Di).
Regarding claim 12, Shimizu’s figure 3 shows a first line configured to provide the first input signal (Qpre1); a second line configured to provide the second input signal (Dout); and 37 4890-4317-0313\1P289837.US.02 Continuation Patent Application a third line configured to provide the third signal (Di).
Regarding claim 13, Shimizu’s figure 3 shows the first, second, and third lines comprise data lines.
Regarding claim 14, Shimizu’s figure 3 shows wherein the first coupling circuit (A2) is configured to couple the reference side (T2) to the input side of the differential pair and the second coupling circuit (A3) is configured to couple the reference side (T2) to the input side of the differential pair.
Regarding claim 17, Shimuzu’s figure 3 shows the first coupling circuit, the second coupling circuit, or both, comprise a bias current generator (A2, A3).
Regarding claim 18, Shimizu’s figure 3 show A method comprising: receiving, at a first side of a differential pair (T1), a first data signal (Di) from a first data signal line; receiving, at a second side of a differential pair (T2), a reference signal (Vref); receiving, at a compensation circuit (28) coupled between the first side and second side of the differential pair, a second data signal (Dout) from a second data signal line capacitively coupled to the first data signal line (capacitively coupled inherently present in electrically wiring within the compensation circuit 20 to the transistor T1 to the first signal line Di); and generating a mitigation signal (current along transistor T4) based, at least in part, on a capacitive coupling of the first data signal line and the second data signal line as called for in claims 18-19.
Regarding claim 20, Shimizu’s figure 3 shows the capacitance (variable current A) is programmably set.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,296,693. Although the claims at issue are not identical, they are not patentably distinct from each other because they are having common technical features, i.e., a data input receiver circuit comprising a differential pair circuit configured to provide a differential signal, wherein the differential pair circuit comprises an input side configured to receive a first data signal from a first data signal line and a reference side configured to receive a reference signal from a reference input; and a compensation circuit configured to receive a second data signal from a second data signal line and generate a current on the reference side based, at least in part, on the second data signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        9/15/2022